internal_revenue_service number release date index number ---------------------------------------- ------------------------------------------- -------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- - id no ------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-141501-07 date date ty week fiscal_year ending on the last ------------ in -------------- ty week fiscal_year ending on the last ------------ in -------------- legend a b_trust a_trust b x y z date d ------------------------ ------------------------------ ----------------------------------------- ---------------------------------------------- ------------------------- -------------------------- ------------------------------------------- ----------------- dear ---------------------- this responds to your letter dated date requesting a ruling under sec_1042 of the internal_revenue_code code submitted on behalf of z and the shareholders of z collectively the taxpayers by your authorized representative originally x was organized as a corporation by individuals a and b in a and b held -------and --------respectively of the stock of x x was taxed as a c_corporation for the taxable years through in -------------- of a transferred his shares to trust a the taxpayers represent that trust a is a grantor_trust pursuant to sec_676 of the code beginning in x made an election under sec_1362 to be taxed as an s_corporation pursuant to sec_1362 of the code also in b plr-141501-07 transferred his shares in x to grantor_trust b the taxpayers represent that trust b is a grantor_trust pursuant to sec_676 of the code effective at the beginning of x revoked its s_corporation_election pursuant to sec_1362 with the consent of trusts a and b the shareholders in the shareholders reorganized x y a limited_liability_company was created y elected to be classified as an association_taxable_as_a_corporation for federal tax purposes x was merged with and into y with y as the surviving entity y had only one class of membership interests outstanding the shareholders received interests in y in the same proportions as the ownership of the shares of common_stock in x y had no assets other than the assets it acquired from x during the merger the transaction was treated as a reorganization within the meaning of sec_368 of the code the shareholders did not recognize gain_or_loss on the exchange of their stock in x for membership interests in y pursuant to sec_354 on date d as part of a second reorganization y created z a wholly-owned corporation thereafter y was merged into z with z surviving the shareholders received shares of stock in z in the same proportions as the ownership of their membership interests in y the taxpayers treated the transaction as a reorganization with the meaning of sec_368 of the code the shareholders did not recognize gain_or_loss on the exchange of their membership interests in y for stock in z pursuant to sec_354 the basis of the shareholders’ stock was the same as the basis of their membership interests in y prior to the reorganization pursuant to sec_358 z is a domestic c_corporation with one class of stock issued and outstanding z’s stock is not readily_tradable on an established_securities_market at all times since the stock of z or its predecessors has been owned by the shareholders or the individuals a and b z proposes to establish an employee_stock_ownership_plan esop meeting the requirements of sec_4975 of the code the esop will purchase at least percent of the outstanding_stock of z from the shareholders z and the shareholders represent that the transaction would satisfy the requirements of sec_1042 and sec_1 1042-2t of the income_tax regulations the taxpayers have requested a ruling that the shareholders’ holding_period in z stock for purposes of sec_1042 of the code will include the holding_period of the shareholders in their membership interests in y sec_1042 of the code provides that a taxpayer or executor may elect in certain cases not to recognize long-term_capital_gain on the sale of qualified_securities to an esop as defined in sec_4975 or eligible worker owned cooperative if the taxpayer purchases qualified_replacement_property as defined in sec_1042 plr-141501-07 within the replacement_period of sec_1042 and the requirements of sec_1042 and sec_1_1042-1t of the income_tax regulations the regulations are satisfied a sale of qualified_securities meets the requirements of sec_1042 of the code if the qualified_securities are sold to an esop as defined in sec_4975 or an eligible worker owned cooperative the plan or cooperative owns after application of a immediately after the sale at least percent of - a each class of outstanding_stock of the corporation other than stock described in sec_1504 which issued the securities or b the total value of all outstanding_stock of the corporation other than stock described in sec_1504 the taxpayer files with the secretary a verified written_statement of the employer whose employees are covered by the esop or an authorized officer of the cooperative consenting to the application of sec_4978 and sec_4979a with respect to such employer or cooperative and the taxpayer's holding_period with respect to the qualified_securities is at least years determined as of the time of the sale under sec_1042 for taxable years beginning after date sec_1042 of the code provides that the term qualified_securities means employer_securities as defined in sec_409 which are issued by a domestic c_corporation that has no stock outstanding that is readily_tradable on an established_securities_market and were not received by the taxpayer in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied sec_409 of the code provides that employer_securities means common_stock issued by the employer or by a corporation which is a member of the same controlled_group which is readily_tradable on an established_securities_market sec_409 provides that if there is no common_stock which meets the requirements of sec_409 employer_securities means common_stock issued by the employer or by a corporation which is a member of the same controlled_group having a combination of voting power and dividend rights equal to or in excess of i that class of common_stock of the employer or of any other such corporation having the greatest voting power or ii that class of common_stock of the employer or of any other such corporation having the greatest dividend rights with respect to the present ruling_request z has only one class of common_stock outstanding z has no stock outstanding that is readily_tradable on an established_securities_market the shareholders did not receive their shares of z stock in a distribution from a plan described in sec_401 of the code or a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied therefore based on the specific facts of this case and representations made by z and the shareholders and provided that the esop is qualified under sec_401 of plr-141501-07 the code and meets the requirements of sec_4975 and that the date d reorganization satisfied the requirements of sec_368 we conclude that that the shareholders’ holding_period in z stock for purposes of sec_1042 will include the holding_period of the shareholders in their membership interests in y except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed or implied as to whether the transaction of date d qualified as a reorganization under sec_368 of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely john t ricotta chief qualified_plans branch office of division counsel associate chief_counsel tax exempt government entities enclosure copy for purposes
